Citation Nr: 0734692	
Decision Date: 11/02/07    Archive Date: 11/19/07	

DOCKET NO.  03-30 199
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, that denied the 
benefit sought on appeal.  The veteran who had active service 
from July 1950 to July 1953, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.  

A BVA decision dated in July 2004 determined that new and 
material evidence had been submitted to reopen a previously 
denied claim for service connection for headaches and 
returned the case to the RO for additional development.  

In a decision dated in January 2006, the Board denied the 
veteran's claim for service connection for headaches.  The 
veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), and in 
an Order dated in March 2007, the Court granted a Joint 
Motion for Remand (Joint Motion) filed by the parties in this 
case and returned the case to the Board for compliance with 
the instructions in the Joint Motion.

In January 2004, the veteran testified before a Veterans Law 
Judge at the RO.  That Veterans Law Judge is no longer 
employed at the Board.  In October 2007, the veteran 
indicated, through his attorney, that he did not want to be 
scheduled for another hearing.


REMAND

A preliminary review of the record discloses that the parties 
to the Joint Motion agreed that a remand was necessary to 
afford the veteran an examination and to obtain an etiology 
opinion regarding his current headache disorder.  In this 
regard, the Joint Motion acknowledged that when the veteran 
was seen for a VA examination in May 1988 he reported his 
headaches began 1 to 2 years after he was discharged from 
service, but that at the time of a January 2004 BVA hearing 
he testified that his headaches began immediately after the 
explosion in Korea.  The Joint Motion went on to note that 
the examiner who performed the more recent August 2004 VA 
examination did not take into consideration the alternative 
history the veteran related at the time of his January 2004 
BVA hearing in reaching his conclusion that the veteran's 
current headache disorder was not related to any incident in 
service.  As such, the Joint Motion concluded that the 
veteran must be afforded an examination which takes into 
consideration his testimony regarding the time of the onset 
of his headaches.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to comply with the 
Court's Order in this case, it is the Board's opinion that 
further development of the case is necessary, including a VA 
examination.  In October 2007, the veteran's attorney also 
asked that the veteran's private and VA medical records be 
obtained on remand. 

This case is being referred to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., and the veteran 
will be notified when further action on his part is required.  
Accordingly, this case is REMANDED for the following action:  

1.  Ask the veteran to identify all VA 
and private medical care providers that 
have recently treated him for a headache 
disorder, and make arrangements to obtain 
any records he adequately identifies.

2.  Thereafter, the veteran should be 
afforded an examination by a neurologist 
to ascertain the nature and etiology of 
any currently diagnosed headache 
disorder.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner must review all pertinent 
records associated with the claims file, 
and is asked to indicate in the 
examination report that this was 
accomplished.  

The veteran served on active duty from 
July 1950 to July 1953.  During VA 
examinations in May 1988 and August 2004, 
he stated that during service in 1951 he 
was knocked down a hill by a nearby 
explosion.  He was reportedly covered 
with rocks as a result of a landslide.  
He was dazed but did not lose 
consciousness.  He further reported 
during these two VA examinations that he 
developed migraine headaches 
approximately one to two years after his 
separation from service.  However, in 
January 2004 the veteran testified that 
he first started having headaches 
immediately after the explosion in 1951.

The examiner is asked to obtain a history 
from the veteran concerning the date of 
onset of his headaches.

Then, the examiner is requested to offer 
an opinion as to whether any currently 
diagnosed headache disorder had its onset 
during active service or is related to 
any in-service disease or injury, 
including the explosive injury in 1951.  

In offering the opinion, the examiner 
should state whether the opinion would be 
different if the history of headaches 
beginning approximately one to two years 
after discharge from service is accepted 
as accurate, or if the history of 
headaches beginning immediately following 
the explosion in 1951 is accepted as 
accurate.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  

3.  Following completion of the 
foregoing, if any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
allowed an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

